By order of the Bankruptcy Appellate Panel, the precedential effect
              of this decision is limited to the case and parties pursuant to 6th
              Cir. BAP LBR 8013-1(b). See also 6th Cir. BAP LBR 8010-19(c).

                                    File No: 14b0002n.06

          BANKRUPTCY APPELLATE PANEL OF THE SIXTH CIRCUIT

In re: RICKY J. DORSEY, SR.; KAREN A.            )
DORSEY,                                          )
                                                 )
            Debtors.                             )
______________________________________           )
                                                 )
J. JAMES ROGAN, TRUSTEE,                         )
                                                 )             No. 13-8036
            Plaintiff - Appellee,                )
                                                 )
                                                 )
            v.                                   )
                                                 )
VANDERBILT MORTGAGE AND FINANCE,                 )
INC.,                                            )
                                                 )
            Defendant - Appellant.               )
______________________________________


                      Appeal from the United States Bankruptcy Court
                      for the Eastern District of Kentucky at Frankfort.
                                  Nos. 11-30829; 12-3010.

                              SUBMITTED: February 4, 2014

                             Decided and Filed: March 7, 2014

     Before: EMERSON, LLOYD and OPPERMAN, Bankruptcy Appellate Panel Judges.

                                    ____________________

                                         COUNSEL

ON BRIEF: John P. Brice, WYATT, TARRANT & COMBS, LLP, Lexington, Kentucky, for
Appellant. J. James Rogan, J. JAMES ROGAN, P.S.C., Danville, Kentucky, for Appellee.
                                    ____________________
                                                 OPINION
                                           ____________________

       GEORGE W. EMERSON, Bankruptcy Appellate Panel Judge. Appellant Vanderbilt
Mortgage and Finance, Inc. (“Vanderbilt”) appeals from the bankruptcy court’s memorandum
opinion and order granting summary judgment to the trustee, denying summary judgment as to
Vanderbilt, and finding that the note held by Vanderbilt, secured by a properly perfected mortgage
on the Debtors’ real property, was not enforceable as of the date the Debtors filed their petition. As
such, the bankruptcy court found that Vanderbilt could not enforce the mortgage and authorized J.
James Rogan, Chapter 7 Trustee (“Trustee”), to sell the real property free of all interests.

                                         I. ISSUES ON APPEAL

       1.         Whether the bankruptcy court erred in determining that Appellant had failed to
                  present sufficient proof that it was entitled to enforce the note executed by the
                  Debtors in favor of Popular Financial Services, LLC.

       2.         Whether the bankruptcy court erred in determining that because the Note was
                  unenforceable by Appellant, the mortgage which secured the note was also
                  unenforceable.1

       For the following reasons, the Panel affirms the bankruptcy court’s memorandum opinion
and order granting summary judgment in favor of the Trustee.

                      II. JURISDICTION AND STANDARD OF REVIEW

       The Bankruptcy Appellate Panel of the Sixth Circuit has jurisdiction to decide this appeal.
The United States District Court for the Eastern District of Kentucky has authorized appeals to the




              1
                In its brief, Vanderbilt offered several other issues which were not addressed in the bankruptcy
     court’s memorandum opinion (i.e. whether Vanderbilt had standing to file a secured proof of claim and
     whether Vanderbilt’s secured claim in the main case should be allowed). W hile dependent on the outcome
     of this appeal, these issues were not addressed by the bankruptcy court. The sale of the property has now
     taken place. The bankruptcy court stated, “Allocation of the sale proceeds will occur through the sale
     process in the main case.” Mem. Op. at 16, Adv. Proc. No. 12-3010, ECF No. 33.

                                                         -2-
Panel, and no party has timely elected to have this appeal heard by the district court. 28 U.S.C.
§ 158(b)(6), (c)(1).

       A grant of summary judgment is a conclusion of law, reviewed de novo. Medical Mut. of
Ohio v. K. Amalia Enters., Inc., 548 F.3d 383, 389 (6th Cir. 2008). “Summary judgment is proper
if the evidence, taken in the light most favorable to the nonmoving party, shows that there are no
genuine issues of material fact and that the moving party is entitled to a judgment as a matter of
law.” Id. (citations omitted). Under a de novo standard of review, the reviewing court decides the
issue independently of, and without deference to, the trial court’s determination. Menninger v.
Accredited Home Lenders (In re Morgeson), 371 B.R. 798, 800 (B.A.P. 6th Cir. 2007).

                                          III.   FACTS

       Debtors Ricky J. Dorsey, Sr. and Karen A. Dorsey (“Debtors”), filed a Chapter 7 petition on
December 19, 2011. On Schedule A, the Debtors listed real property consisting of a “home and
property located at 1711 Fairmont Rd., Anderson County, KY consisting of mobile home
permanently affixed to property.” The Debtors listed the property with a value of $60,000 and the
amount of the secured claim relating to the property as “100,000.00.” On Schedule C, the Debtors
claimed an exemption in the real property of “0.00.” On Schedule D, the Debtors listed a secured
claim with Vanderbilt Mortgage. The Debtors also stated that it was their intention to reaffirm the
debt with Vanderbilt Mortgage which secured the home and property.

       On July 20, 2012, Vanderbilt Mortgage and Finance, Inc. (“Vanderbilt”) filed a motion to
terminate the stay in the Debtors’ case. Attached to the motion was a note executed by the Debtors,
promising to pay $108,000.00 to Popular Financial Services, LLC in equal monthly payments of
$935.83, consisting of principal and interest at a yearly rate of 9.85% per annum (the “Note”). The
Note was payable over thirty years. Also attached to the motion was a mortgage listing Popular
Financial Services, LLC as the lender, with Mortgage Electronic Services, Inc., (“MERS”) listed
solely as acting nominee for lender and lender’s successors and assigns, and mortgagee under the
mortgage (the “Mortgage”). Mot. to Term. Auto. Stay, Bankr. Case No. 11-30829, ECF No. 21.

       On August 1, 2012, the Trustee filed an objection to the motion, alleging that the Note
attached to the motion, and also attached to Vanderbilt’s proof of claim, did not contain an


                                                 -3-
indorsement in blank or an indorsement to Vanderbilt. The Trustee asserted that without being
properly indorsed, Vanderbilt had no right to payment of the Note. The Trustee asserted that he
maintained a superior interest in the Note, over Vanderbilt’s interest, as of the date of the filing of
the Debtors’ petition. Finally, the Trustee asserted that because Vanderbilt could not enforce the
Note, the Mortgage was not valid and enforceable, citing, Rogan v. Litton Loan Servicing, L.P. (In
re Collins), 456 B.R. 284, 294 (B.A.P. 6th Cir. 2011).

       Vanderbilt and the Trustee entered into an agreed order allowing the Trustee to file an
adversary proceeding or face having Vanderbilt’s motion sustained. The Trustee filed a complaint
against Vanderbilt, Mortgage Electronic Registration Systems, Inc. (“MERS”), and Popular Financial
Services, LLC, pursuant to 11 U.S.C. §§ 544 and 551, seeking a declaratory judgment that the
defendants could not enforce payment of the indebtedness secured by the Mortgage, that the
Mortgage was unenforceable, and that the defendants did not hold a perfected security interest in the
Debtors’ real property. The Trustee also sought a declaratory judgment that he held a superior
interest than that of the defendants and that the defendants’ unperfected interests were avoidable by
the Trustee and could be preserved for the bankruptcy estate. Finally, the Trustee requested the
bankruptcy court’s authorization to sell the Debtors’ real property free of all interests with priority
attaching to the sale proceeds as ordered by the bankruptcy court.

       On October 19, 2012, Vanderbilt filed its answer. Neither MERS nor Popular Financial
Services, LLC answered the Trustee’s complaint. The Trustee subsequently filed motions for default
judgment against MERS and Popular Financial Services, LLC and on February 26, 2013, orders
granting the Trustee’s motions for default judgment were entered against MERS and Popular
Financial Services, LLC. The orders granting the motions for default judgment were not appealed.

       On February 8, 2013, Vanderbilt and the Trustee filed a joint stipulation containing the
following facts:

       1.      This is a core proceeding under 28 U.S.C. 157; this court has
               jurisdiction over the subject matter of this adversary proceeding, and
               venue is proper.
       2.      This proceeding is related to the bankruptcy case, In Re Ricky J.
               Dorsey, Sr., and Karen A. Dorsey, Case No. 11-30829, filed
               December 19, 2011, and presently pending in the United States


                                          -4-
            Bankruptcy Court for the Eastern District of Kentucky, Frankfort
            Division, Lexington, Kentucky.
  3.        Plaintiff J. James Rogan is the duly appointed Chapter 7 Trustee for
            the bankruptcy estate of Ricky J. Dorsey, Sr., and Karen A. Dorsey,
            Case No. 11-30829.
  4.        That by deed of conveyance dated January 3, 2002, and recorded in
            Deed Book 197, Page 362-364, Anderson County Clerk’s Office,
            Debtors Ricky J. Dorsey, Sr. and Karen A. Dorsey (hereinafter
            “Debtors”) purchased 18.7709 acres on 1711 Fairmont Road,
            (Kentucky Highway 3357), Lawrenceburg, Kentucky 40342, for the
            sum of $28,795.57.
  5.        That on or about October 14, 2007, Debtors executed an “Affidavit
            of Conversion to Real Estate,” to convert a 2002 Clayton, Brookda
            mobile home to real estate and surrendered the Kentucky Certificate
            of Title to the mobile home as found of record in Miscellaneous Book
            3, Page 37 & 38, Anderson County Clerk’s Office.
  6.        That on October 13, 2006, Debtors executed a note payable to
            Popular Financial Services, LLC, in the principal amount of
            $108,000.
  7.        That on or about October 13, 2006, Debtors executed a mortgage to
            Mortgage Electronic Registration Systems, Inc. (Hereinafter
            “MERS”) acting solely as a nominee for Lender, Popular Financial
            Services, LLC, to secure repayment of the October 13, 2006 note
            from Debtors to Popular Financial Services, Inc.,2 in the principal
            amount of $108,000, on real property located at 1711 Fairmont Road,
            Lawrenceburg, Kentucky, 40342.
  8.        That the October 13, 2006 mortgage was filed in the Anderson
            County Clerk’s Office on October 24, 2006, in Mortgage Book 369,
            Pages 288 to 303.
  9.        That MERS, as nominee for Popular Financial Services, LLC, its
            successors and assigns, assigned and transferred to VMF all its right,
            title and interest in and to the mortgage dated October 13, 2006,
            executed by Debtors.3




        2
          This stipulation appears to have mistakenly referred to the Note as being from the Debtors to
Popular Financial Services, Inc. The Note clearly evidences a promise to pay from the Debtors to
Popular Financial Services, LLC. The Mortgage also refers to Popular Financial Services, LLC as the
“Lender.”
        3
          Vanderbilt is referred to as “VMF” in the joint stipulations. W e will continue to reference
“Vanderbilt” in order to be consistent with the bankruptcy court’s opinion.

                                         -5-
       10.        That on July 20, 2012, VMF filed proof of claim no. 15-1, in the
                  amount of $116,193.69, plus interest of 9.85% per annum, based on
                  the October 13, 2006 note and the October 13, 2006 mortgage.
       11.        The October 13, 2006 note does not contain an indorsement from
                  Popular Financial Services, LLC to VMF.4
       12.        That by a certain Purchase and Sale Agreement between Equity One,
                  Inc. as (Seller), Popular, Inc. as (Parent); Popular Mortgage Service,
                  Inc., as (Servicer) and VMF as (Buyer), VMF purchased all of
                  Seller’s right, title and interest in certain retail installment sales
                  contracts and installment loan agreements secured by first priority
                  liens on manufactured homes or a first priority lien on real property
                  on which the manufactured homes are situated.
       13.        Attached to the Purchase and Sale Agreement in possession of VMF
                  is a schedule that lists the contract of Debtors, dated October 13,
                  2006.
       14.        That Popular Financial Services, LLC is not a named party to the
                  Purchase and Sale Agreement.
       15.        That VMF was in possession of the original note executed by
                  Debtors, dated October 13, 2006, on the December 19, 2011, petition
                  date.
J. Stip., Adv. Proc. No. 12-3010, ECF No. 17 (references to exhibits removed).

       The attachments to the joint stipulation included a Note payable to Popular Financial
Services, LLC, a Mortgage executed in favor of MERS as mortgagee and nominee for Popular
Financial Services, LLC, an Assignment of Mortgage from MERS to Vanderbilt, and a few pages
of a Purchase and Sale Agreement between and among “Equity One, Inc.,” “Popular, Inc.,” “Popular
Mortgage Servicing, Inc.,” and Vanderbilt. (Popular Financial Services, LLC was not referenced in
and was not a party to the Purchase and Sale Agreement.)

       The Trustee and Vanderbilt filed competing motions for summary judgment and arguments
were heard on March 21, 2013. On May 6, 2013, the bankruptcy court issued its memorandum


              4
                 The Note does not contain any indorsements whatsoever. At the time of the filing, there was
     not a separate allonge which would have completed the chain of indorsements. On July 17, 2013, (well
     after the bankruptcy court issued its opinion) Vanderbilt filed an amended proof of claim which included
     two undated allonges that indorsed the Note from Popular Financial Services, LLC to Equity One, Inc. and
     from Equity One, Inc. to Vanderbilt. Claim 15-2, Ex. D, Bankr. Case No. 11-30829. Because lien
     interests, as between the Trustee and other creditors are decided as of commencement of the case pursuant
     to 11 U.S.C. § 544, the attachments to the amended proof of claim, which purport to complete the chain
     of indorsements, have no effect on the Panel’s decision.

                                                        -6-
opinion and order granting summary judgment in favor of the Trustee and denying Vanderbilt’s
motion for summary judgment. Vanderbilt subsequently filed a motion to alter, amend, or vacate
the judgment, which the Trustee opposed. The bankruptcy court denied Vanderbilt’s motion to alter,
amend or vacate on July 1, 2013.

       On October 2, 2013, the Trustee filed a motion to sell the Debtors’ real property free and
clear of liens and on October 18, 2013, the bankruptcy court docketed an order granting the motion
and authorizing the sale of the real property with any liens or encumbrances attaching to the proceeds
which the Trustee was holding pending further orders from the bankruptcy court. On December 5,
2013, the Trustee filed an auctioneers report with the bankruptcy court which reflected that the
property had been sold on November 30, 2013, for $79,200.00.

                                       IV.    DISCUSSION

       Here, as in Rogan v. Litton Loan Servicing, L.P. et al (In re Collins), “‘Kentucky law
governs the question of whether [the creditor] has a perfected security interest in the promissory note
that is superior to the bankruptcy trustee.’ Cook, 457 F.3d at 566. Under Kentucky law, a ‘lien
creditor’ includes a ‘trustee in bankruptcy.’ Ky. Rev. Stat. Ann. § 355.9-102(1)(az)(3).” 456 B.R.
284, 293 (B.A.P 6th Cir. 2011) (quoting Rogan v. Bank One, N.A. (In re Cook), 457 F.3d 561, 566
(6th Cir. 2006)).

       Ky. Rev. Stat. Ann. § 355.1-201 (u) provides in pertinent part:
       “Holder” means:

       (1) The person in possession of a negotiable instrument that is payable
       either to bearer or to an identified person that is the person in
       possession;
       (2) The person in possession of a document of title if the goods are
       deliverable either to bearer or to the order of the person in
       possession[.]
       Ky. Rev. Stat. Ann. § 355.3-201 provides:

       (1) “Negotiation” means a transfer of possession, whether voluntary
       or involuntary, of an instrument by a person other than the issuer to a
       person who thereby becomes its holder.



                                      -7-
       (2) Except for negotiation by remitter, if an instrument is payable to an
       identified person, negotiation requires transfer of possession of the
       instrument and its indorsement by the holder. If an instrument is
       payable to bearer, it may be negotiated by transfer of possession alone.
       Ky. Rev. Stat. Ann. § 355.3-203 provides in pertinent part:

       (1) An instrument is transferred when it is delivered by a person other
       than its issuer for the purpose of giving to the person receiving
       delivery the right to enforce the instrument.
       (2) Transfer of an instrument, whether or not the transfer is a
       negotiation, vests in the transferee any right of the transferor to enforce
       the instrument, including any rights as a holder in due course, but the
       transferee cannot acquire rights of a holder in due course by a transfer,
       directly or indirectly, from a holder in due course if the transferee
       engaged in fraud or illegality affecting the instrument.
       (3) Unless otherwise agreed, if an instrument is transferred for value
       and the transferee does not become a holder because of lack of
       indorsement by the transferor, the transferee has a specifically
       enforceable right to the unqualified indorsement of the transferor, but
       negotiation of the instrument does not occur until the indorsement is
       made[.]


       Ky. Rev. Stat. Ann. § 355.3-301 provides:

       “Person entitled to enforce” an instrument means:

       (1) The holder of the instrument;

       (2) A nonholder in possession of the instrument who has the rights of
       a holder; or
       (3) A person in possession of the instrument who is entitled to enforce
       the instrument pursuant to Ky. Rev. Stat. Ann.§ 355.3-309
       [enforcement of lost, destroyed, or stole instruments] or Ky. Rev. Stat.
       Ann. § 355.3-418(4)[payment or acceptance by mistake]. A person
       may be a person entitled to enforce the instrument even though the
       person is not the owner of the instrument or is in wrongful possession
       of the instrument.
       While admitting that the Note did not contain the proper indorsements, Vanderbilt asserts
that Ky. Rev. Stat. Ann. § 355.3-203 vested Vanderbilt with the rights of a “holder” when Vanderbilt
gained possession of the Note as a transferee. In support of its motion for summary judgment,


                                                  -8-
Vanderbilt asserted two legal theories which would allow the court to find that a “transfer” took
place which would satisfy Ky Rev. Stat. Ann. § 355.3-203: (1) that the Assignment of the Mortgage
could be a transfer; or (2) that the Purchase and Sale Agreement could be a transfer.

        The Purchase and Sale Agreement is not a “transfer” because it was not executed by the
original Lender under the Note (who therefore cannot serve as the “transferor” to Vanderbilt) and
no proof regarding the purpose of the transfer is evident from reviewing the document.5

        Vanderbilt also argues that possession of the Note is sufficient for the Court to find that a
transfer took place because the Mortgage Assignment supplies sufficient evidence that the parties’
intent was for Vanderbilt to be able to enforce the Note. The Mortgage Assignment, attached to the
parties Joint Stipulations, also contains no language which would tend to show that its purpose was
for enforcement of the Note. The Mortgage Assignment fails to refer to the Note at all. Without
proper indorsement and without proof of the rights of the transferor which would enure to the
transferee, Vanderbilt failed to provide the Court with sufficient proof that Ky. Rev. Stat. Ann.
§ 355.3-203 applied.

        Vanderbilt attempts to characterize the adversary proceeding as in reality an objection to
claim instead of an avoidance action. The difference between the two is a matter of timing. As the
panel discussed in Collins, 456 B.R. 284 (B.A.P. 6th Cir. 2011), objections to a proof of claim would
address issues regarding a post-petition chain of title. However, a § 544 claim should be filed to
address the Trustee’s power as a hypothetical judicial lien creditor on the date of filing. Id. at 296.
The complaint filed by the Trustee here is consistent with the Collins opinion.



               5
                  U.C.C. Article 9 applies to the sale of promissory notes and effectively governs the transfer of
      ownership interests in promissory notes. As such, the provisions of U.C.C. Article 9 would govern whether
      the Purchase and Sale Agreement in this case effectively transferred ownership of the Note from Popular
      Financial Services, LLC to Vanderbilt. W hile ownership may not be relevant to determine who is entitled
      to receive payment under a note, it may be evidence of a “transfer” sufficient to prove that the purpose of
      giving the recipient the Note was also to give the recipient the right to enforce the instrument in accordance
      with U.C.C. § 3-203(a). James M. Davis, Paper Weight: Problems in the Documentation and Enforcement
      of Transferred Mortgage Loans, and a Proposal for an Electronic Solution, 87 A M . B ANKR . L.J. 305, 323
      n.83 (2013).
               Because Popular Financial Services, LLC (the original “owner” of the Note) was not a party to
      the Purchase and Sale Agreement, and there was no evidence of a transfer from Popular Financial Services,
      LLC to any other party to the Purchase and Sale Agreement, it does not provide evidence of Vanderbilt’s
      ownership or a proper “transfer” to Vanderbilt.

                                                           -9-
          The Collins case also involved Kentucky law and examined the implications of a mortgage
creditor’s failure to prove it properly held the note which the mortgage purports to secure. “Under
Kentucky law, without evidence of debt, there is no valid, enforceable mortgage. A mortgage may
be enforced only by a person who is entitled to enforce the obligation the mortgage secures. A
mortgage is merely incident to the debt or obligation it is given to secure.” Id. at 294. (internal
citations and quotations omitted). While never deciding the ultimate issue, the panel in Collins
stated,

          The trustee’s allegation, although perhaps inarticulate, is that GMAC Mortgage is not
          the holder of the note and cannot produce evidence of the debt. Therefore, assuming
          that the facts alleged by the trustee are true, as is required when considering a Rule
          12(b)(6) motion, the trustee’s complaint states a plausible claim for relief against
          GMAC Mortgage, and we must conclude that the bankruptcy court erred in
          dismissing it under Rule 12(b)(6). If the trustee is able to prove the facts alleged in
          his complaint, then as a judicial lien creditor, the trustee would have priority over a
          creditor who is unable to prove an enforceable mortgage on the date of filing.
Id. at 295-96.

          Vanderbilt also asserts that the Debtors’ schedules, which list Vanderbilt as a secured party
on Schedule D, provide evidence that Vanderbilt is a creditor of the Debtors’ and was intended to
have the right to enforce payment of the Note. As the Ninth Circuit B.A.P. aptly stated, by listing
a creditor on their schedules, there are many conclusions that could be drawn instead of Vanderbilt’s
status as secured creditor. “In addition to the conclusion that [creditor] advances, they might also
tend to show: (1) that [creditor] was the current loan servicer but not a ‘person entitled to enforce’
the Note, (2) that [creditor] was the holder of the Note, (3) that [creditor] was the only entity
currently dunning the [Debtors] for payment on the Note, or (4) that someone had hijacked the
payment stream, and up until the claims objection, the [debtors] had been duped.” Veal v. Am. Home
Mortg. Servicing (In re Veal), 450 B.R. 897, 921 (B.A.P. 9th Cir. 2011). The Debtors’ schedules,
without more, do not bolster Vanderbilt’s arguments.

          Vanderbilt argues that the separate promise to pay contained in the Mortgage constitutes a
separate enforceable contract which supports Vanderbilt’s right to collect on the Note. Vanderbilt
goes on to cite several Kentucky cases for the proposition that Vanderbilt could collect on the
Mortgage alone based on the language contained therein which contains some, but not all, of the
terms of the Note. Those cases actually stand for the proposition that a mortgage and note can be

                                                   -10-
collapsed into the same document if the intent of the parties in executing the mortgage was actually
to evidence a contract to pay money instead of only being intended to provide security for a debt.

       There was no proof presented to the bankruptcy court that the Mortgage could also serve as
a Note, which is essentially Vanderbilt’s argument.6 In its order denying the motion to alter or
amend, the bankruptcy court did not specifically address the “promise to pay” allegedly contained
in the Mortgage which would effectively render it separately enforceable. Vanderbilt alleged that,
“Vanderbilt, as MERS’ assignee, has the ability to enforce the Mortgage through foreclosure to
collect the promise to pay contained in the Mortgage itself.” Appellant’s Br. at 23. The bankruptcy
court addressed the issue by noting that even if the court allowed Vanderbilt to enforce the Mortgage,
the distribution of the proceeds of the sale of the real property would be governed by the Note (which
did not contain proper indorsements). Furthermore, Vanderbilt, if nominee and mortgagee under the
Mortgage, must take instruction from the Lender. As the court noted, Popular Financial Services,
LLC, the Lender under the Mortgage, has not appeared (nor has MERS) and Vanderbilt is not the
Lender and no other evidence was shown to the bankruptcy court as to which or what entity supplied
Vanderbilt with instructions to enforce the Mortgage.7 Order Den. Mot. at 5, Adv. Proc. No. 12-
03010, ECF No. 41. Vanderbilt’s argument that the Mortgage Assignment effected a “transfer” fails
for the same reasons.

       This particular Trustee has generated many reported cases by filing complaints such as this
one. This Trustee has also lost many cases very similar to this one, where competing motions for
summary judgment were filed, and the Trustee argued the mortgage at issue was not enforceable due
to an accompanying note that was not properly indorsed. In many of those cases, the creditor
defeated the Trustee’s claims by providing the bankruptcy court with proof, via affidavit or
otherwise, that the note had been properly indorsed and was therefore in proper possession of a
holder entitled to enforce it. See Rogan v. Bank One, N.A. (In re Cook), 457 F.3d 561 (6th Cir.



              6
                This legal theory was advanced for the first time in Vanderbilt’s motion to alter, amend, or
     vacate, which the bankruptcy court denied. The denial of a motion to alter or amend which attempts to
     demonstrate a new legal theory is a fitting use of the discretion of the trial court. See Huff v. Metro. Life
     Ins. Co., 675 F.2d 119, 123 n.6 (6th Cir. 1982)(citations omitted).
              7
                The default judgments entered against MERS and Popular Financial Services, LLC state that
     the Trustee, “as a judicial lien creditor, has priority over the interest, if any, of Defendant[s]... in the real
     estate described in the complaint.” Default Js., Adv. Proc. No. 12-3010. ECF Nos. 20, 21.

                                                           -11-
2006); Rogan v. Citimortgage, Inc., (In re Jessup), Bankr. No, 09-50922, Adv. No. 09-5229, 2010
WL 2926050 (Bankr. E.D. Ky. July 22, 2010); Rogan v. Mila, Inc. (In re Allen), Bankr. No. 08-
51728, Adv. No. 09-5007, 2010 WL 3168094 (Bankr. E.D. Ky. Aug. 11, 2010). In the case before
the Panel, it appears that the chain of title of the Note was not properly proved and therefore the party
entitled to enforce the Note is not the Appellant. As neither a holder of the Note nor a non-holder
with the rights of a holder, Vanderbilt cannot enforce the Note. Because “a mortgage is valid and
enforceable only if the underlying debt continues to be an enforceable obligation,” the Mortgage is
no longer enforceable under Kentucky law. Collins, 456 B.R. at 293 (citation omitted).

                                        V. CONCLUSION

        For the foregoing reasons, the Panel affirms the order of the bankruptcy court granting
summary judgment to the Trustee.




                                                  -12-